Citation Nr: 0127279	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish the appellant as a helpless child 
of the veteran for VA benefit purposes.

WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The appellant was notified of that 
decision in April 2000 and she submitted a notice of 
disagreement in May 2000.  A statement of the case was issued 
in June 2000 and the appellant perfected her appeal in August 
2000.  In October 2001, the appellant testified at a hearing 
before the undersigned Member of the Board in Washington, 
D.C.


FINDINGS OF FACT

1.  In August 1976, the RO denied a claim to establish the 
appellant as a helpless child of the veteran for VA benefits 
purposes.  Although notified of the RO's denial in September 
1976, the decision was not appealed.

2.  New evidence received in support of the current petition 
to reopen the claim-specifically, a private hospitalization 
report covering the period from October 24, 1975 to December 
30, 1975, a statement from a private physician dated in 
October 1999 and a statement from a private counselor dated 
in December 1999-is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.



CONCLUSIONS OF LAW

1.  The RO's August 1976 denial of the claim to establish the 
appellant as a helpless child is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302. 20.1103 (2001).

2.  New and material evidence to reopen the claim has been 
associated with the claims file.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The criteria governing establishing "helpless child" status 
on the basis of permanent incapacity for self-support are set 
forth at 38 C.F.R. § 3.356, which provides, as follows:  

(a) Basic determinations.  A child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 

(b) Rating criteria.  Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  Principal factors for 
consideration are:  (1) The fact that a claimant is earning 
his or her own support is prima facie evidence that he or she 
is not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child, by 
his or her own efforts, is provided with sufficient income 
for his or her reasonable support.  (2) A child shown by 
proper evidence to have been permanently incapable of self-
support prior to the date of attaining the age of 18 years, 
may be so held at a later date even though there may have 
been a short intervening period or periods when his or her 
condition was such that he or she was employed, provided the 
cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment that was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise established.  
(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

In August 1976, the RO initially denied the claim for 
establishing the appellant as a helpless child of the veteran 
for VA benefits purposes; the basis for the denial was that 
the evidence did not establish that her condition resulted in 
her being permanently incapable of self-support at age 18.  
Although notified of the RO's denial in September 1976, the 
decision was not appealed.  The current appeal culminates 
from the RO's April 2000 denial of a January 2000 attempt to 
reopen the claim.  Because this case involves an attempt to 
reopen a previously denied claim, the laws and regulations 
pertaining to finality and reopening of claims are pertinent 
to the appeal on this issue.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claim for helpless child benefits involves that added to the 
record since the RO's August 1976 decision, the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans, 9 Vet. App. at 285.

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

The Board also notes that pertinent regulations that 
implement the Act recently were promulgated.  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect at time of the RO's April 
2000 denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO initially denied the claim in August 1976, the 
evidence then of record consisted of a statement from a 
private physician dated in January 1976 and a VA examination 
report dated in July 1976.

The January 1976 statement from the appellant's treating 
psychiatrist noted that the appellant was totally incapable 
of self-support at the time of her initial illness and 
remained incapable of self-support at that time.  While the 
appellant's illness was characterized as an acute, severe, 
disabling emotion reaction that required psychiatric 
hospitalization, the psychiatrist provided no indication as 
to her diagnosis at that time.  However, on VA psychiatric 
examination in July 1976, a diagnosis of adjustment reaction 
of adolescence was noted.  The VA examiner further opined 
that the appellant was considered to be helpless from 
February 3, 1976 to September 1976.  

The evidence associated with the claims file since the RO's 
August 1976 decision includes a private hospitalization 
report covering the period from October 24 to December 30, 
1975, a statement from a private physician dated in October 
1999 and a statement from a private counselor dated in 
December 1999.  

The 1975 discharge summary from the Northern Virginia Mental 
Health Institute reflects a final diagnosis of acute 
schizophrenic episode; the appellant's prognosis at that time 
was considered to be fair.  Additional records reflect that 
the appellant subsequently has been diagnosed with bipolar 
disorder, manic with psychotic features, and her treatment 
psychiatrist's opinion that she began exhibiting symptoms of 
this disorder at age 17, in 1975.  It was further noted that 
the appellant had been hospitalized as a consequence of her 
psychiatric illness approximately 16 times from 1975 through 
1997.  Furthermore, in the December 1999 statement, the 
appellant's counselor indicated that she had been treating 
the appellant for nearly two years and that during that time, 
she had a "minimum" of two psychiatric admissions to the 
hospital for her disability.

The Board determines that the reports that document the 
change in the appellant's psychiatric diagnosis from an 
adjustment reaction of adolescence (generally considered to 
be a time-limited condition), to bipolar disorder (a chronic 
disability), coupled with the evidence of regular 
hospitalizations from 1975 to possibly the present, 
constitute new and material evidence to reopen the claim to 
establish the appellant as a helpless child for VA benefits 
purposes.  This evidence is new, in that it was not 
previously before agency decision makers, and material, in 
that such evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As this evidence clearly meets the 
criteria of 38 C.F.R. § 3.156(a), the Board finds that the 
requirements for reopening are met, and that the claim must 
be considered on the merits.  


ORDER

As new and material evidence to reopen the claim to establish 
the appellant as a helpless child for VA purposes has been 
submitted, the appeal is granted to this extent.


REMAND

In light of the Board's conclusion that the claim to 
establish the appellant as a helpless child for VA benefits 
purposes is reopened, the claim must be reviewed on a de novo 
basis.  The RO, however, has not had an opportunity, to 
consider the claim on the merits, nor has the appellant been 
given adequate notice and opportunity to present argument and 
evidence on the underlying question of service connection.  
To avoid any prejudice to the appellant in the Board 
considering the claim, on the merits, at this juncture, and 
because additional development, as explained below, is 
needed, the Board finds that a remand of the matter is 
warranted.

Although the RO denied the appellant's petition to reopen her 
claim on the basis that the evidence does not demonstrate she 
was incapable of self-support prior to the age of 18 because 
of her mental illness, the new evidence submitted in support 
of her current claim suggests that her currently diagnosed 
bipolar disorder is, in fact, the same disorder manifested at 
age 17, and raises a question as to whether this disorder has 
prevented her from self-support since age 17.  In this 
regard, the Board notes that the record as it stands lacks an 
opinion from an appropriate medical expert which addresses 
the appellant's ability to support herself relative to her 
psychiatric impairment, both prior to and since age 18.  As 
the record does not currently contain sufficient medical 
evidence to decide the claim (see Pub. L. No. 106-475, 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 
U.S.C. § 5103A (West Supp. 2001)), further development of the 
claim on appeal is needed.  

Accordingly, after associating with the claims file all 
outstanding pertinent medical (psychiatric) and other 
records, the RO should arrange for the veteran to undergo 
psychiatric examination to obtain a medical opinion pertinent 
to the issue on appeal.  The appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the appellant.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the fact that specific 
actions have been identified herein does not relieve the RO 
of the responsibility to ensure that the Act has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other indicated 
development and/or notification action.

For the foregoing reasons, this matter is hereby REMANDED to 
the RO for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records 
identified by the appellant.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
appellant and her representative, if any, 
should be so notified.  The appellant is 
also free to submit any pertinent medical 
or other records in her possession, 
and/or argument in support of her claim 
and the RO should afford her the 
opportunity to do so before arranging for 
her to undergo examination.  

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the appellant to undergo examination by a 
VA psychiatrist.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the appellant.  All indicated 
studies and tests should be completed, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

After careful review of the appellant's 
documented psychiatric history and 
credible assertions, and with 
consideration of sound medical 
principles, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that (a) the appellant's 
current psychiatric disability was first 
manifested at the time of her October 
1975 hospitalization (at age 17), and 
thereafter; and (b) the appellant's 
psychiatric disorder rendered her 
permanently incapable of self support, 
through her own efforts, at the date of 
attaining the age of 18 years, and 
thereafter.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the appellant fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claim on appeal in 
light of all pertinent evidence of record 
and legal authority. to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefits sought on appeal 
continue to be denied, the appellant and 
her representative, if any, must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before her claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


